DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 9-15, and 19-20 are allowed.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1 line 9 delete “a joining end”, replace with - - the joining end - - .
Claim 11 line 10 delete “a joining end”, replace with - - the joining end - - .
Claim 20 line 10 delete “a joining end”, replace with - - the joining end - - .
Authorization for this examiner’s amendment was given in a phone call with Attorney Steven Crane on 05/26/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Reference US 9560924 B2 (Lawson), US 8635830 B2 (Schold), US 5820292 A (Fremstad), and US 20100202827 A1 (Frey) each disclose various aspects of the claimed invention but none alone or in combination teach the claimed invention. Further, note the reasons for allowance in the action dated 03/22/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-








/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                         
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678